DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 17 March 2022. Claims 1, 4-5, 7-11, 14-15, 17, 19-20 have been amended. Claims 1-20 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 17 March 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  


[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 24 December 2022, Applicant provides the following remarks:

"…The present application is directed to improvements in the software field...providing automated task management system to accomplish set goals...allows participants to modify, update, or change tasks and sub-tasks based on the experience of execution of the task. The feedback in the form of changed tasks can be incorporated into the task library…These claims are not directed to a mental process because the steps involved would be difficult to perform with a human mind (e.g., NLP extraction, tree pruning method, multi-dimensional vector comparison)... "

Applicant further remarks:

“…even if the claims were directed to ‘organizing human activity’ and/or ‘a mental process’...such judicial exception is clearly integrated into a practical application, and is therefore subject matter eligible…the claims clearly detail a practical solution for improvement...which allows for...a way to record the divergences as valid task sequences...and...users can dynamically create deviations to approved tasks...brought about through additional elements recited in the claims beyond the judicial exception of ‘organizing human activity’ and/or ‘a mental process’...Even if the Examiner were to maintain the claims are not integrated into a practical application of the judicial exception, the claims would be directed to substantially more than the abstract idea...”


In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 1 as presented by amendment. In particular claim 1 includes “…creating a goal object…”, “…creating one or more task objects…”, “…executing a first task of the one or more task objects…”, “...adding one or more delta task objects...to the goal object...”, and “...storing the one or more delta task objects as a selectable decision path for future execution of the one or more task objects...”, “...storing the first task of the one or more task objects as a baseline task; and documenting the one or more delta task object and the baseline task for future users...”. Reasonably, from the above limitations, one would conclude that the organization of tasks performed by human operators including the addition of delta tasks to a task sequence is a form of facilitating and directing interactions between people and/or actions performed by human operators/users. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of executing and organizing a series of actions or activities directed to a general process of managing projects including creating goals and associated tasks. A general process of executing and organizing a series of actions or activities directed to a general process of managing projects including creating goals and associated tasks is reasonably categorized as organizing human activities, as set forth in the present 2019 PEG. 

Examiner further maintains that the limitations including “…creating a goal object…”, “…creating one or more task objects…”, “…determining if there is one or more deviations associated with executing the first task…”, and “...adding one or more delta task objects based on the one or more deviations…” is/are performable by human mental processing. Respectfully, absent further clarification of the processing steps executed by the “dynamic project management software” as stated in the preamble of claim 1, one of ordinary skill could reasonably be relied upon to determine whether additional tasks could be performed to reach a defined goal employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes an indication that the claimed method is for “a dynamic project management software...”, as stated in the preamble.

Candidate additional elements of claim 1 that potentially integrate the exception are limited to this general indication that the method is for “a dynamic project management software...” as designated in the preamble. Claim 1 further indicates that the goal object and task objects are stored. System claim 10 further includes an indication that a computer system including one or more processors executing computer-readable instructions executes the functions/steps illustrated in the body of the claim. 
 
As noted in the rejection of the claims maintained herein, with respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., a goal is created and tasks are defined to reach the goal etc.) as associated with a respective “processor” or “computer”. Beyond the general statement that the method is for “a dynamic project management software...”and the system includes a processor and executable instructions generally tethered to the recited functions, the limitations provide no further clarification with respect to the functions performed by the “computer” and “processor” in producing the claimed result. A recitation of “processor configured to” or “computer-implemented”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitute a general linking to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., identifying deviations from a tasks and other tasks that may accomplish the stated goal), and sending and receiving information over a network. 

Accordingly, the technology as engaged is solely identified as storing and retrieving information (goal objects, tasks objects, delta task objects etc.), and performing tasks that are otherwise performable in the human mind (e.g., determining if deviations exist in the execution of a tasks). 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of executing a series of actions or activities directed to a general process of managing projects including creating goals and associated tasks using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed executing a series of actions or activities directed to a general process of managing projects including creating goals and associated tasks benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception.

NOTE: For Applicant’s benefit, amendments to clarify that the recited method constitutes a series of computer-executable instructions and further including a designation of a technical element (e.g., processor etc.) performing the executable steps with particular clarity that the generation of the delta task constitutes a programming step in which the underlying programming of the workflow is modified could serve to overcome the maintained rejection under 35 U.S.C. 101. Applicant is encouraged to contact the Examiner to discuss amendments to this effect and potentially expedite issuance of the instant application. 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: A general indication that the method is for “a dynamic project management software...” as designated in the preamble. Claim 1 further indicates that the goal object and task objects are stored. System claim 10 further includes an indication that a computer system including one or more processors executing computer-readable instructions executes the functions/steps illustrated in the body of the claim. 
 
Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:
In reference to the Specification as originally filed, Examiner notes paragraphs [0061]-[0074]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive determinations performable by mental processing such as determining deviations in the execution of a task/workflow. Accordingly, Examiner respectfully maintains that the non-technical functions of executing a series of actions or activities directed to a general process of managing projects including creating goals and associated tasks benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive. Previous rejection(s) of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Hiller et al. (United States Patent Application Publication No. 2021/0103863) in view of Olsen et al. (United States Patent Application Publication No. 2014/0019187) have been overcome by the amendments to the subject claims and is/are withdrawn.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[4]	Previous rejection(s) of claims 5 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have/has not been overcome by the amendments to the subject claims and is are maintained.

Claim 5 recites “...updating, by the user, the task object to add a deviation from the multiple paths of the one or more task objects to achieve completion...”. The preceding claim lineage does not introduce or otherwise indicate that there are multiple paths to of the one or more task objects. Accordingly, the phrase “...the multiple paths of the one or more task objects...” lacks antecedent basis. 

System claim 15 recites a similar limitation as is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:


Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 11 are directed to a method and a system and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 11 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of managing projects including creating goals and associated tasks, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to articulate goals for aspects of a team project and determine and organize tasks to be performed to accomplish the goals, which is an ineligible concept of Organizing Human Activity, namely: managing interactions between people.
 
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions) and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…creating a goal object…”, “…creating one or more task objects…”, “…executing a first task of the one or more task objects…”, “...adding new one or more task objects...to the goal object...”, and “...storing the goal object with the new one or more task objects for future users...”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of managing projects including creating goals and associated tasks, which is an ineligible concept of Organizing Human Activity, namely: managing interactions between people, as set forth in the present 2019 PEG. 
Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind.

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…creating a goal object…”, “…creating one or more task objects…”, “…determining if there is one or more deviations associated with executing the first task…”, and the adding new one or more task objects is “…based on the one or more deviations…”. Respectfully, absent further clarification of the processing steps executed by the recited “computer-implemented method”, one of ordinary skill could reasonably be relied upon to determine whether additional tasks could be performed to reach a defined goal employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception are limited to a general indication that the method is “computer implemented” as designated in the preamble. Claim 1 further indicates that the goal object and task objects are stored. System claim 10 further includes an indication that a computer system including one or more processors executing computer-readable instructions executes the functions/steps illustrated in the body of the claim. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., a goal is created and tasks are defined to reach the goal etc.) as associated with a respective “processor” or “computer”. Beyond the general statement that the method is “computer implemented” and the system includes a processor and executable instructions generally tethered to the recited functions, the limitations provide no further clarification with respect to the functions performed by the “computer” and “processor” in producing the claimed result. A recitation of “processor configured to” or “computer-implemented”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitute a general linking to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  identifying deviations from a tasks and other tasks that may accomplish the stated goal), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of managing projects including creating goals and associated tasks using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and displaying information to a user. The claimed managing projects including creating goals and associated tasks benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:


In reference to the Specification as originally filed, Examiner notes paragraphs [0061]-[0074]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.
With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) create goals objects; (2) create task objects; (3) identify deviations in task executions; (4) add a new task; and (5) store the goal and task objects. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network; (2) storing and retrieving information and data from a generic computer memory (e.g., goal and task objects); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., identifying deviations and creating goals and tasks). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of managing projects including creating goals and associated tasks. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., managing projects including creating goals and associated tasks, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of managing projects including creating goals and associated tasks benefit from the use of computer technology, but fail to improve the underlying technology.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  


Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 10, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for reasons specifically identified above with respect to claim 10 and substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-10 and 11-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.


For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103

[6]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Hiller et al. (United States Patent Application Publication No. 2021/0103863) in view of Olsen et al. (United States Patent Application Publication No. 2014/0019187) have been overcome by the amendments to the subject claims and is/are withdrawn.

Allowable Subject Matter

[7]	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 as set forth in this Office action.


Subject Matter Overcoming the Art of Record

[8]	The most closely applicable prior art of record is referred to in the Office Action mailed 24 December 2021 as Hiller et al. (United States Patent Application Publication No. 2021/0103863). Hiller et al. provides system and method which provides for the design and execution of workflows in disparate operating environments. The system and method includes a capacity to recommend alterations to object-based workflows using a template which enables the addition of new steps. 

While Hiller et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while the new steps of Hiller et al. are added in response to errors/problems encountered during workflow execution is disparate operating environments, the original step is not retained as a baseline step and, be extension, the new step is not reasonably a delta step providing an alternate path for the workflow. While the new step is stored for future use, it is not documented with the baseline step to be accessed by future users as reasonably understood in the context of the instant invention.

Accordingly, Hiller et al. fail to disclose or render obvious at least “...determining if there is one or more deviations, adding one or more delta task objects, based on the one or more deviations, to the goal object; storing the one or more delta task objects as a selectable decision path for future execution of the one or more task objects...and documenting the one or more delta task objects and the baseline task for future users...” as required by claims 1 and 11.

Conclusion

[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Ari et al., PERSONAL PROJECT MANAGEMENT, United States Patent Application Publication No. 2010/0257470 paragraphs [0041]-[0043] : Relevant Teachings: Ari et al. discloses a system and method which provides for the generation of work flows by incorporating steps observed by users. The system/method includes generation of new steps into a workflow based on suggestions by workflow by users.

Fernandez, COMPUTER-BASED SYSTEM AND METHOD FOR FLEXIBLE PROJECT MANAGEMENT, United States Patent Application Publication No. 2015/0088569 paragraphs [0053]-[0055] : Relevant Teachings: Fernandez discloses a system and method which provides for the generation of work flows by incorporating steps new steps added to a deliverable, i.e., a goal. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683